Citation Nr: 1721619	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol and substance abuse prior to March 7, 2016, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual employability (TDIU).

3.  Entitlement to an award of additional dependency compensation for the Veteran's daughter, K. H., as a dependent school child.
 
4. Entitlement to an award of additional dependency compensation for the Veteran's son, W. H., as a dependent school child.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty from May 1982 to May 1986, and January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an award of additional dependency compensation for the Veteran's son, W. H., as a dependent school child; and (2) entitlement to an award of additional dependency compensation for the Veteran's daughter, K. H., as a dependent school child are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood.

2.  For the entire period on appeal, the Veteran's PTSD has not been manifested by total occupational and social impairment.

3.  The Veteran was employed full-time, except from February 2012 to November 2015; his service-connected disabilities did not prevent him from obtaining or maintaining a substantially gainful occupation from February 2012 to November 2015.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  The Veteran's PTSD claim arises from the Veteran's disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements have been associated with the claims file.  Further, the Veteran was afforded VA examinations in connection with his claim for PTSD in March 2010, June 2010, November 2014, and March 2016.  38 C.F.R. § 3.159I (4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
The Veteran's psychiatric disorder is rated under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).


Rating Analysis for PTSD

The Veteran maintains that his PTSD disability is more severe than what is contemplated by the currently assigned 30 and 50 percent disability ratings.

Upon review of all the evidence of record, the Board finds that, for the entire initial rating period on appeal, the evidence is at least in equipoise as to whether the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, and mood.

The pertinent evidence of record includes a March 2010 VA examination report.  During the evaluation, the Veteran reported being married and having children.  He indicated that, although he was working as a dental assistant since 2008, he had been using drugs and alcohol to cope with his  PTSD symptoms.  At the present time, the Veteran reported being sober for the last 3 years after attending rehab in 2006.  Current symptoms were noted to include flashbacks, nightmares, avoidance, sleep impairment, irritability and outburst of anger (such as domestic violence), difficulty concentrating, exaggerated startle response, and feelings of guilt.  Upon mental status examination, the Veteran's affect was somewhat restricted and anxious.  His mood was hopeful, but he reported that he cried every other day for no reason.  The Veteran also reported having panic attacks approximately once a month.  He denied suicidal ideation, but endorsed homicidal ideation with no intent or plan.  A GAF score of 50 was noted by the examiner, indicative of serious symptoms or any serious impairment in social, occupational or school functioning. 

VA treatment records include a May 2010 VA psychiatry note where the Veteran was taking medication as prescribed.  He reported no current symptoms and stated that he was functioning better in school.  He had also recently purchased a house and indicated that he was sleeping well.  He had not had suicidal ideation and did not reported symptoms of anxiety or avoidance.  The VA psychiatrist indicated that the Veteran's major depressive disorder was in remission.  A GAF score of 75 was noted, reflective of transient symptoms resulting in no more than slight impairment in social, occupational, or school functioning.
In a June 2010 VA examination, the Veteran indicated that he was living with his wife and daughter.  Since the examination in March 2010, the Veteran indicated that he was involved in an auto accident and was dealing with insurance companies, which was noted to contribute to a significant level of stress due to financial strain.  He expressed recent suicidal ideation at the Bronx VA emergency room on June 23, 2010, but it was determined that commitment was not necessary and he was discharged.  Upon mental status examination, the Veteran's affect was constricted, anxious, and dysthymic.  Insight was fair and mood was "recently depressed.  He also reported suicidal ideation over the last few weeks and continued to have homicidal ideation, but without plan or intent.  A GAF score of 50 was noted by the examiner, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a September 2012 VA treatment record, the Veteran was noted to still be relatively anhedonic.  Sleep was disturbed and he indicated that he avoided crowds and had some difficulty expressing tender feelings with his family.  There were no suicidal ideations.  A GAF score of 55 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

On August 3, 2013, the Veteran was admitted to a VA hospital as a result of relapse of substances after 7 years of sobriety.  It was noted that the Veteran was married and was on disability from his job as a dental assistant.  During the interview, the Veteran reported that he had a dispute with his wife, in which the parties became physically violent.  After this incident, the Veteran left the house and started using crack, alcohol, marijuana, and alcohol.  During the past week, the Veteran reported feeling angry, depressed, and had mood swings.  He also had trouble sleeping, loss of interest, poor appetite, and intense feelings of guilt and hopelessness.  He denied suicidal and homicidal ideation.   The Veteran was discharge on August 8, 2013.

Following discharge from the VA hospital, the Veteran was seen for follow-up psychiatric treatment on August 12, 2013.  See VA treatment records in Virtual VA.  During the interview, the Veteran reported abstinence since discharge from the hospital.  It was noted that the Veteran was productive with chores, financial tasks, and on-line school coursework since discharge.  He denied suicidal thoughts and impulses.   

The evidence also includes a November 2014 VA examination.  During the evaluation, the Veteran reported living with his wife and daughter.  He also indicated that he was having some interpersonal problems with his step-son, which resulted in a domestic issue resulting in police interference.  The examiner noted that the Veteran had recently worked as a dental assistant in 2010, but was involved in a motor vehicle accident, which required medical leave.  It was noted that his physical limitations prevented him from returning to work.  Since February 2014, the Veteran indicated that he was working part-time, 2 days a week as a dental assistant and denied any interpersonal problems.  He also noted that he had an upcoming interview for a dental clinic and was optimistic about the job.  Current symptoms were noted to include depressed mood, anxiety, and chronic sleep impairment.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  A GAF score of 65 was noted, reflective of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

The Veteran submitted a PTSD Disability Benefits Questionnaire from a psychiatrist, Dr. L. H., dated in April 2015.  Symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner opined that the Veteran's PTSD resulted in both occupational and social impairment with reduced reliability and productivity and occupational and social impairment with deficiencies in moist areas, such as work, school, family relations, judgment, thinking, and mood.  A GAF score of 55-60 was noted, reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran was most recently afforded a VA examination in March 2016.  During the evaluation, the Veteran reported living with his wife, daughter, and grand-daughter.  He reported having a strained relationship with his wife, but was getting along with everyone in the household.  He was not close to any other family and he did not have friends and rarely socialized.  The Veteran reported that he was working full-time since November 2015 at the Brooklyn VA Hospital as a clerk in the Medical Department.  Prior to this, he worked as a dental assistant from 2008 to
2013, and then periodically for a temporary agency until his current job. It was also noted that the Veteran had a restraining order placed on him from August 2013
until February 2014.  He was also psychiatrically hospitalized in August 2013 for drug detox.  Current symptoms included depressed mood, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner also indicated that the Veteran presented with normal affect and depressed mood.  He was cooperative and friendly.  The examiner then noted that the Veteran's work history suggested that his current psychiatric symptoms did not prevent him from working successfully at a job.  He had worked since 2008 as a dental assistant and, since November 2015, as a clerk.  The examiner opined that the Veteran's PTSD resulted in both occupational and social impairment with reduced reliability and productivity.

The Board also reviewed private psychiatric treatment notes from the Bleuler Psychotherapy Center.  These records reflect continued treatment for depression, anxiety, and chronic sleep impairment.  

Upon review of all evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD more nearly approximates a 70 percent disability evaluation (i.e., occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood) for the entire rating period on appeal.  The psychiatric examinations and treatment records discussed above reveal that the Veteran's PTSD has been manifested by depression, anxiety, panic attacks, social isolation, sleep impairment, occasional homicidal ideation, and near-continuous depression.  The Veteran has also been shown to have impaired impulse control (such as physical altercations with his wife and step-son).  He was also hospitalized briefly due to a short relapse in drug and alcohol abuse, which has been linked to coping with his psychiatric symptoms.  The Board finds that some of these symptoms are specifically included in the 70 percent rating criteria under Diagnostic Code 9411 and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, and mood. 

Moreover, the Veteran's GAF scores throughout the examinations and treatment records discussed above range from 50 to 75, with the majority of the scores in the serious to moderate range, indicative of moderate to serious symptoms or moderate to serious impairment in social, occupational or school functioning.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating for PTSD is warranted for the entire rating period on appeal.

However, the Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate the criteria for an even higher rating of 100 percent.  The Board finds that the Veteran's PTSD symptoms do not more nearly approximate total social impairment and do not contemplate the symptomology considered under the 100 percent rating criteria.  The evidence shows that, despite some marital issues, the Veteran remains married and lives with his daughter and grandchild.  Further, the Veteran has been able to maintain employment (whether part-time or full-time) throughout most the rating period on appeal.  His enrollment in school and his career as a dental assistant also demonstrate to the Board that he is able to interact with people and has, at least some, effective work and school relationships.   

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's passing thoughts of homicidal ideation, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which are symptoms specifically contemplated under the 70 percent PTSD disability rating.  The Veteran's GAF scores are also consistent with social and occupational deficiencies in areas, such as family relations, judgment, thinking, and mood. 

For these reasons, the Board finds that the evidence of record do not demonstrate total social impairment and do not more nearly approximate the symptoms contemplate under the 100 percent rating criteria.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire period on appeal.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU-Laws and Analysis

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

VA will grant a total rating for compensation purposes based on employability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual employability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual employability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual employability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether employability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Pursuant to the decision herein, the Veteran is service-connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensable.   The Board finds that the Veteran meets the schedular criteria requirements under 38 C.F.R. § 4.16 (a) for the entire initial rating period on appeal.  38 C.F.R. § 4.16 (a) (3). 

The Veteran has submitted several VA Forms 21-8940 (Application for Increased Compensation Based on Employability) where he indicated that he last worked full-time in February 2012.  Moreover, a March 2016 VA PTSD examination shows that the Veteran has been working full-time at a VA facility since November 2015.  The question therefore becomes whether the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities from February 2012 to November 2015.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The evidence from February 2012 to November 2015 shows that the Veteran was taking on-line coursework, presumably for future employment.  See August 12, 2013 VA psychiatric treatment record.  Further, during a November 2014 VA examination, the Veteran indicated that he was recently involved in a motor vehicle accident, which required medical leave.  It was noted that his "physical limitations" prevented him from returning to work.  Significantly, there was no indication that the Veteran's psychiatric disability resulted in unemployability.  Further, since February 2014, the Veteran indicated that he was working part-time, 2 days a week as a dental assistant and denied any interpersonal problems.  He also noted that he had an upcoming interview for a dental clinic and was optimistic about the job.  

Moreover, VA treatment records dated in August 2013 show that the Veteran was on medical leave from his dental assistant job, but was attending college and studying public administration.  See e. g., August 6, 2013 Social work note.  

Although the Board acknowledges that the Veteran was on medical leave during his period of part-time employment from February 2012 to November 2015, the evidence shows that his medical leave was due to his physical injuries as a result of a civilian motor vehicle accident.  Further, during this time, the Veteran was able to work part-time and attend college courses.  Thus, the Board finds that this evidence does not show that the Veteran was unable to perform the physical and mental acts required by employment for the period between February 2012 and November 2015 solely as a result of his service-connected disabilities.  In fact, there is entirely no evidence showing that his service-connected tinnitus and right ear hearing loss have had any significant impact on his ability to obtain employment.

In summary, while the Board does not doubt that the Veteran's service-connected PTSD disability may have some effect on his ability to perform occupational tasks as reflected by the 70 percent rating assigned herein, the weight of the evidence does not support his contention that his service-connected disabilities, alone or in the aggregate, are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  As such, the Board finds that entitlement to a TDIU is not warranted.  





ORDER

For the entire period on appeal, a disability rating of 70 percent, but no higher, for PTSD with major depressive disorder and alcohol and substance abuse, is granted, subject to the laws and regulations governing monetary benefits. 

Entitlement to a TDIU is denied. 


REMAND

Regarding the claims for entitlement to an award of additional dependency compensation for the Veteran's son and daughter as dependent school children, the Board notes that a Statement of the Case (SOC) was issued on February 29, 2016.  The SOC indicated that the Veteran had failed to return completed school attendance forms (VA Forms 21-674) for his children.  A review of the record shows that the Veteran submitted these forms on February 2, 2016; however, they were not considered in the February 2016 SOC.  

The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's VA Forms 21-674 were submitted prior to the issuance of the SOC; as such, the Board may not properly consider such evidence without initial AOJ consideration.  A remand is therefore warranted.  





	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Review all the evidence, to include the February 2016 VA Forms 21-674, and adjudicate the Veteran's claims of entitlement to an award of additional dependency compensation for the Veteran's son and daughter as dependent school children. 

2.  If the determination remains unfavorable to the Veteran, then issue a Supplemental SOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


